Citation Nr: 0207646	
Decision Date: 07/11/02    Archive Date: 07/17/02	

DOCKET NO.  91-36 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by hypersensitivity to chemicals.

2.  Entitlement to an increased rate of pension on the basis 
that the veteran is permanently housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
November 1956.

By a rating decision, dated in January 1957, the Veterans 
Administration (now the Department of Veterans Affairs, 
hereinafter VA) Regional Office (RO) in Detroit, Michigan, 
denied the veteran's claim of entitlement to service 
connection for a nervous condition with headaches, dizziness, 
insomnia, stomach disability, and hemorrhoids.  The veteran 
was notified of that decision, as well as his appellate 
rights; however, he did not submit a notice of disagreement 
with which to initiate the appellate process.  Accordingly, 
that decision became final.  Veterans Regulation No. 2(a), 
Part II, Paragraph III; VA Regulation 1008; effective 
January 25, 1936, to December 31, 1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1987 rating decision by the RO in 
Winston-Salem, North Carolina.  The RO denied entitlement to 
service connection for hypersensitivity to chemicals.  It did 
grant entitlement to a permanent and total disability rating 
for pension purposes; however, it denied the veteran's claim 
of entitlement to special monthly pension.

The veteran was notified of the denial of entitlement to 
special monthly pension; however, there is no evidence that 
he was notified of the denial of his claim of entitlement to 
service connection for hypersensitivity to chemicals.  
Subsequently, the veteran perfected an appeal with respect to 
the issue of entitlement to special monthly pension.  

In March 1988, the Board confirmed and continued the denial 
of entitlement to special monthly pension.  
In May 1988, the veteran again submitted a claim of 
entitlement to service connection for special monthly 
pension.  By rating decision, dated in May 1988, the RO 
continued to deny that claim.  The veteran disagreed with 
that decision and perfected the current appeal with respect 
to entitlement to special monthly pension.  During the course 
of the appeal, the veteran reiterated his contentions that he 
had disability as the result of exposure to chemicals in 
service.  

In July 1990, the RO denied entitlement to service connection 
for disability resulting from chemical hypersensitivity and 
entitlement to special monthly pension.  The veteran 
disagreed with the issue of entitlement to service connection 
for chemical hypersensitivity; and, therefore, that issue was 
added to the appeal.  

In November 1991, the Board remanded the case for further 
development.  Specifically, the Board requested that the RO 
consider the veteran's claim that the rating decisions 
rendered in January 1957 and in May 1988 were the result of 
clear and unmistakable error.  The Board also mandated that 
in the event that entitlement to special monthly pension was 
not established on the basis of error that the veteran should 
be scheduled for an examination to determine the character 
and extent of any chemical hypersensitivity which may be 
present.  It was also requested that he be scheduled for a VA 
examination to determine whether he was housebound or in 
permanent need of regular aid and attendance.

In April 1992, the RO concluded that there had been clear and 
unmistakable error in the January 1957 rating decision.  The 
RO noted that, in that decision, service connection had been 
denied for psychiatric disability on the basis that it 
preexisted active service.  Following a re-review of the 
evidence which was on file in January 1957, the RO concluded 
that it had denied entitlement to service connection for 
psychiatric disability on an erroneous basis.  It noted that, 
in fact, the veteran's psychiatric disability had not 
preexisted service.  The RO found that the veteran had not 
had a chronic acquired psychiatric disorder while on active 
duty and that service connection should have been denied on 
that basis.  Accordingly, corrective action was taken 
pursuant to 38 C.F.R. § 3.105(a).  

In April 1992, the RO also decided that the RO did not commit 
clear and unmistakable error when it denied entitlement to 
special monthly pension in May 1988.  

The appellant was notified of the decisions rendered in April 
1992, as well as his appellate rights; however, he did not 
submit a notice of disagreement with which to initiate the 
appellate process.  Accordingly, the only issues currently 
before the Board are entitlement to service connection for 
disability manifested by chemical sensitivity and for special 
monthly pension.  

In June 1997, the Board again remanded the case for further 
development.  Following that development, the RO Detroit, 
Michigan, confirmed and continued the denial of entitlement 
to service connection for disability manifested by 
hypersensitivity to chemicals and for special monthly 
pension.  Thereafter, the claim was returned to the Board for 
further appellate consideration.

During the course of the appeal, the veteran changed 
addresses on at least two occasions.  He now resides in the 
jurisdiction of the RO in Detroit, Michigan.


FINDINGS OF FACT

1.  Disability manifested by chemical sensitivity was first 
clinically reported many years after service and is unrelated 
to any event in service.

2.  The veteran's disabilities do not result in confinement 
to his home and its immediate premises.



CONCLUSIONS OF LAW

1.  Disability manifested by hypersensitivity to chemicals is 
not the result of disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for increased pension due to claimed 
housebound status have not been met.  38 U.S.C.A. §§ 1502(c), 
1521(e), 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.351(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chemical Sensitivity

A.  The Facts

The veteran's service medical records show that in July 1956, 
he was admitted to the hospital with a multitude of 
complaints, including headaches, which he reported as having 
been present continuously since January 1955.  He also 
reported a six-week history of vomiting three times a day, 
after meals, along with a 20-pound weight loss.  He also 
complained of weakness, fatigue, sleepiness, muscle aches, 
and dizziness.  An upper gastrointestinal series was negative 
with excellent emptying time.  The treating physician noted 
that this indicated a psychogenic vomiting spree.  

An examination of the paranasal sinuses was unremarkable 
except for the absence and failure of development of the 
frontal sinuses.  Otherwise, the laboratory data, including 
an electrocardiogram, audiogram, chest X-ray, and skull X-ray 
were within normal limits or unremarkable.  A lumbar puncture 
revealed that the spinal fluid was grossly clear with one 
lymphocyte found.  Chlorides in the spinal fluid were of 
insufficient quantity.  Following 33 days of hospitalization, 
the veteran had not improved; and, therefore, he was 
evacuated for additional treatment.  The transfer diagnoses 
were schizophrenic reaction, latent (incipient) with 
psychosomatic symptoms, manifested by cephalalgia, vertigo, 
vomiting, weakness, weight loss and fatigue.  It was noted 
that this had been incurred in the line of duty.  There was 
an additional diagnosis of myopia which was felt to have 
existed prior to service. 

During further hospitalization, it was noted that the veteran 
had a lifeguard job on weekends and that he would manage to 
shift his work around so that he could be free to work at 
that job.  He stated that he had recently gotten into trouble 
there on 1 or 2 occasions on a weekend when he was ill in the 
hospital and a man drowned because there was no lifeguard 
present.  Following additional work-up, the psychiatric 
diagnosis was changed to antisocial personality, chronic, 
severe, manifested by chronic antisocial behavior; inability 
to profit by experience or punishment; inability to establish 
or maintain any real loyalties to any person, group, or code; 
strong self-investment; inability to delay pleasure seeking; 
low frustration tolerance; grossly inadequate social 
conscience; and interpersonal relationships which were 
fraught with fluctuating emotional attitudes, strong and 
poorly controlled hostility, and strong pathological 
resentments.  The diagnosis of preservice bilateral myopia 
was confirmed and continued.  

The treating physician stated that there had been no evidence 
of any psychosis or psychoneurosis during the veteran's stay, 
and that he was quite capable and competent at enlisting the 
sympathy of his environment.  The examiner recommended that 
the veteran be very strongly considered for appropriate 
administrative separation, to be performed as rapidly as 
possible.  Thereafter, the veteran was discharged from 
service under honorable conditions due to his personality 
disorder.  

During a January 1957 VA examination, the veteran continued 
to complain of headaches but less dizziness and vomiting.  
External hemorrhoids were noted; otherwise, no organic 
disease was found.  The diagnosis was psychoneurosis, 
anxiety.

Records from Oakwood Hospital and from Henry Ford Hospital, 
dated from November 1973 to March 1976, show that the veteran 
was treated for various abnormalities, including chest pain; 
anxiety; faulty habits; adult situational reaction; 
gastritis; rule out fatty liver; and hematuria.  In July 
1974, he complained of trouble breathing through his nose, 
and it was noted that he worked with plastics and fiberglass.  
The diagnoses were nasal septal deviation and irritation 
rhinitis and bronchitis due to solvents.  

In February 1984, the RO in Winston-Salem, North Carolina, 
received the veteran's claim of entitlement to service 
connection for multiple disabilities, including chemically 
induced heart disease and chemically induced respiratory 
problems.  He reported that the chemically induced heart 
disease had started in 1975.  

Private medical records show that in February 1984, the 
veteran complained of joint pain, flank pain, a change in 
taste, mouth discomfort with vesicular eruption, food 
cravings when he was sick, a change in blood pressure, and 
skin changes.  It was noted that he first became severely ill 
in 1974, at which time he was involved in work with a variety 
of chemicals, but that there were no real objective signs to 
corroborate his history.  It was also noted that he had no 
mental disorder.  

Private medical records, dated in March 1984, show that the 
veteran was treated for somatization bordering on psychosis.  
It was noted that on any given day he might walk to the beach 
and that he did have a driver's license and went for drives.  
He reportedly did not visit others very much because of the 
chemicals in their houses.  Psychological testing was 
recommended and performed in May 1984.  It revealed a 
compulsive individual who believed he had a chemical 
sensitivity.  The veteran's wife reported that his earliest 
illness had occurred in 1973 and 1974.  The testing did not 
substantiate psychosis.  

In July 1984, the veteran was hospitalized by the VA for a 
period of observation and evaluation.  During a systemic 
review, he complained of difficulty in every part of his 
body.  Following a work-up, the diagnostic impression was 
somatoform disorder.  

In September 1984, the veteran reported a four-year history 
of a red, firm, infiltrative plaque on the left side of his 
forehead, measuring 6 centimeters by 3.5 centimeters.  A skin 
punch biopsy, performed by the VA, confirmed the presence of 
a benign lymphocytic infiltrate.  The pathologist noted that 
the alterations caused by that infiltrate could correspond to 
some sort of chronic hypersensitivity reaction.  

Private medical records from an allergist/immunologist, dated 
in October 1984, show that the veteran's chemical sensitivity 
started in 1974 when he was saturated in a fiberglass 
factory. 

Private medical records, dated in November 1984 show that the 
veteran's chemical sensitivity dated back to 1974.

In January 1985, W.A.W., Jr., M.D., stated that he saw the 
veteran for the first time that month due to a worsening 
problem following exposure to Aldrin in October 1984.  It was 
noted for historical purposes that the veteran had been 
exposed to chlorine when he had had to wash the pool as a 
lifeguard in service in 1956.  Dr. W. stated that that 
incident seemed to have no adverse effect on the veteran and 
that he went to work for IBM in 1957 and 1958 rebuilding 
computers and using raw carbon tetrachloride.  It was noted 
that this had also presented no trouble for him, as he had 
run up the steps to the Pyramid of the Sun in Mexico in 1963.  
It was noted that, in 1969, the veteran worked in a 
fiberglass plant building boats and dune buggies.  In 1973-
74, he reportedly started using cadmium and began to notice 
epoxy bothering him.  His symptoms included an increased 
pulse rate and disorientation.  It was also noted that, in 
1984, the veteran had been exposed to Aldrin.  

Private medical records, dated in January 1985, show that the 
veteran complained of headaches, chest pain, slurred speech, 
numbness of the hands and feet, and an impaired ability to 
think associated with his exposure to Aldrin.  It was also 
noted that he had a history of intolerance to various things 
since 1974.  

In March 1985, laboratory testing of a fat sample taken from 
the veteran was negative for pesticides.  

During treatment at Duke University in March 1985, the 
veteran and his wife stated that his health began to break 
down in 1974.  It was reported that, at that time, he had 
consistent exposure to epoxy solvents in a fiberglass 
workshop and he experienced symptoms of discomfort and 
dizziness with even slight exposure to that odor.  A 
consultation with the occupational medicine service revealed 
that the veteran did not report what would have been 
significant toxin exposure to Aldrin in October 1984.  His 
continuous symptoms were not consistent with what was known 
as a difficult area to assess.  The primary diagnosis was 
chronic unremitting pain of unknown etiology.

Depositions given by evaluators at the State Vocational 
Rehabilitation Office, taken in January 1986, show that the 
veteran was rejected for rehabilitation services due to his 
chemical hypersensitivity.  

In July 1986, the veteran underwent a neuropsychological 
evaluation for the Social Security Administration.  Following 
the evaluation, the examiner's impression was that the 
veteran had a significant somatoform disorder of a nature so 
overwhelming as to present a clinical picture not dissimilar 
to schizophrenia, possibly paranoid type.  He also concluded 
that there was a likelihood of an atypical personality 
disorder, possibly of even paranoid tendencies.  He described 
the veteran's prognosis as poor, even if he moved to a 
nonagricultural State or an island with presumably less 
chemicals.  

In August 1986, W.A.W., Jr., M.D., a specialist in 
otolaryngology and allergy, gave a declaration on the 
veteran's behalf in association with the veteran's claim for 
Social Security disability benefits.  He reported that he had 
first seen the veteran in January 1985, after the veteran had 
been exposed to Aldrin.  The veteran reported long-term 
chemical sensitivity due to numerous periods of exposure to 
various potent chemicals.  He reported that his first such 
exposure was as a lifeguard in 1956 when he was cleaning a 
pool with liquid chlorine.  It was noted that after service, 
the veteran had been exposed to carbon tetrachloride while 
working for IBM and that in 1973 he started using liquid 
cadmium in connection with his job in boat building.  In 
1974, the veteran had reportedly contracted chemical 
pneumonia while working with polyesters and epoxies at his 
own company.  In 1978, while a computer salesman, he was 
reportedly exposed to insecticides in his motel room.  In 
1982, he went to work restoring boats, where he was exposed 
to sulfides and epoxies.  In 1984, he stated that he was 
working for a film corporation where he was exposed to 
gasoline and benzene and that he also worked in construction 
where he was exposed to Aldrin which was used for termite 
control.  Dr. W. noted that the veteran's various symptoms, 
including dizziness, inability to concentrate, headaches, 
weakness, nausea and vomiting, fatigue, generalized joint 
pain, watery burning eyes, chest pain, confusion, and 
respiratory congestion, were common to those who were 
hypersensitive to chemicals.  Dr. W. stated that the veteran 
must continue to isolate himself and that his immune response 
system was suppressed.  Dr. W. concluded that, after years of 
exposure to epoxies, fiberglass, and other toxic compounds, 
the veteran's immune system simply began to fail and that it 
did not respond as a normal person's would when confronted by 
foreign toxins such as insecticides and hydrocarbons.  It was 
noted that toxins were stored in the fatty tissue and had 
caused some damage to the veteran's liver.  Dr. W. further 
concluded that, because there were no workplaces which he 
knew of which were free of all agents to which the veteran 
was sensitive, he did not feel that the veteran could engage 
in any form of employment.  He also noted that the veteran's 
exposure caused physical problems, such as nausea, vomiting, 
headaches, congestion, chest pain, and general fatigue, which 
led to immobility.  

In October 1986, the Social Security Administration granted 
the veteran's claim of entitlement to disability benefits due 
to severe chemical sensitivity.  It was determined that that 
disorder had had its onset in October 1984. 

From January 1987 to October 1990, the veteran was treated 
for retinal degenerative changes at the University of North 
Carolina.  

In August 1987, W.A.W., Jr., M.D., confirmed that the veteran 
had a severe chemical hypersensitivity problem and that his 
suggested treatment regimen was air-conditioning, electric 
heat, and air purification systems on the boat where he 
lived.  In April 1988, Dr. W. stated that, due to the 
veteran's several chemical hypersensitivities, the veteran 
was more or less relegated to his home on a constant basis 
and that, if he went outside, he would suffer edematous hands 
and feet, headache, chest pain, myalgia and arthralgia, and 
visual disturbances.  

In April 1988, statements from the veteran's wife and 
acquaintances indicated that the veteran's various symptoms, 
including skin discoloration, headaches, joint pain, 
confusion, dizziness, and fatigue, dated back to a poisoning 
episode in November 1984.  

In August 1988, A.D.L., M.D., reported that he had seen the 
veteran that month for a comprehensive evaluation, which 
included the veteran's life history, diet history, 
occupational history, the examination, and laboratory tests.  
Dr. L. noted that the veteran had multiple chemical 
sensitivities caused by altered susceptibility stemming from 
multiple chemical insults from occupational exposure, the 
last and most profound of which was exposure to Aldrin in 
October 1984.  Dr. L. noted that the diagnosis was in fact 
substantiated by the veteran's life history, occupational 
history, and documentation from the State Department of Labor 
and their occupational laboratories.  

In May 1989, a VA physician reported that the veteran had 
prolonged chemical exposure to toxic pesticides with 
concomitant intermittent vasculitis.  

In May 1989, A.D.L., M.D., participated in a deposition 
regarding a suit which the veteran had brought against a pest 
control company.  Dr. L. noted that he had first treated the 
veteran in August 1988 and that he demonstrated decreased 
cognitive functioning, hyporeflexive deep tendon reflexes, 
myopia, and seborrheic dermatitis.  Dr. L. stated that the 
veteran's first exposure to toxic substances in large amounts 
consisted of chlorine in the service when the veteran worked 
at a swimming pool.  It was noted that he had subsequently 
experienced various symptoms, including weight loss.  Dr. L. 
noted that he had reviewed all of the medical records he had 
and that he had obtained them from the veteran.  He 
acknowledged that he had not seen the veteran's service 
medical records.  Dr. L. concluded that the veteran had no 
choice but to live a chemically sheltered life.  
In June 1990, Dr. L. reported that the veteran had 
vasculitis, which was a manifestation of chemical 
sensitization which had begun in the 1950's when the veteran 
had been exposed to chlorinated chemical compounds in 
service.  The veteran reportedly continued to have multiple 
environmental triggers which exacerbated his vasculitis.

In October 1990, Dr. L. reiterated that he had initially seen 
the veteran in August 1988 and that he had reevaluated him in 
1989 and 1990.  The diagnosis was chronic systemic chemical 
intoxication from chlorinated hydrocarbon pesticide (Aldrin) 
and other chemicals (October 1984) with damage to and 
dysfunction of multiple organ systems, including vasculitis 
of the head, pelvis, and eyes; headaches; cerebral edema; 
retinal edema and detachment; cardiac arrhythmia; arthralgia; 
myalgia; toxic encephalopathy-fatigue, memory loss, and 
confusion; peripheral neuropathy; progressive chemical 
sensitization; activation of the immune system; and 
chemically induced hemolytic anemia.  It was noted that, 
since the veteran's poisoning in 1984, he had never regained 
his health and that he continued to be disabled on the basis 
of recurring vasculitis, neuropathy, and toxic 
encephalopathy.  The examiner stated that the veteran was 
incapable of sustained work and that he could only maintain 
the barest of activities of daily living.  He was reportedly 
forced to live in an isolated environment to avoid 
exacerbation by chemical exposure.  

During his hearing at the Winston-Salem RO in November 1990, 
the veteran testified that his treating physician had told 
him that his chemical hypersensitivity went back to service.  
He noted that he had been exposed to levels of chlorine 
during pool cleaning in service and that high levels of 
chlorine had shown up in a spinal tap in service.  He stated 
that in service, his chemical exposure had caused him to lose 
a significant amount of weight and had required him to be 
hospitalized in July 1956.  He further testified that the 
manifestations he experienced in July of 1956 were the same 
as those he "currently" experienced in association with his 
sensitivity to chemicals.  He reportedly lived on a boat but 
was unable to live with his family, as there was not enough 
room.  He also reported that his doctor had told him to try 
to get out and socialize but that every time he did he ran 
into problems from chemical exposure.

In November 1990, the RO received various scientific articles 
regarding reactions to various chemicals.  

In June 1992, the veteran underwent a VA neuropsychiatric 
examination.  He reported his history of chemical exposure, 
and following the examination, the diagnosis was mixed 
personality disorder with anxiety features.  During an 
examination to determine whether the veteran was in need of 
aid and attendance or whether he was housebound, the examiner 
stated that the veteran was free of pathological processes, 
except for his neuropsychiatric disorder.  He concluded that 
the veteran was capable of going anywhere but was afraid to 
drive during rush hour due to possible chemical exposure.  
The examiner noted that the veteran had a history of 
hypersensitivity to chemicals which was not clinically 
present on the examination.

In August 1992, the veteran underwent psychological testing 
at the recommendation of the VA psychiatric examiner.  The 
examination involved the veteran's self-report, a review of 
articles and medical records supplied by the veteran, and the 
evaluation and testing.  The veteran reported exposure to 
massive doses of chlorine in service caused by a leak in a 
chlorinator building which caught fire and by exposure when 
he was forced to scrub the pool with chlorine.  He also 
reported that he had to be hospitalized for poisoning in July 
1956.  He noted that he lived alone on a small boat and that 
he was bored most of the time.  The veteran stated that he 
read and occasionally went outside.  He reportedly subsided 
on Social Security disability and pension.  Throughout the 
evaluation, the veteran performed adequately without incident 
or overt distress.  There was no evidence of organic 
deficits.  The diagnoses were body dysmorphic disorder and a 
personality/developmental disorder with antisocial and 
narcissistic features.

Private laboratory testing, performed in September 1995, 
showed that the veteran had had strong reactions to various 
substances, including pentachlorophenol and 
sulfite/metabisulfite.  Intermediate reactions were also 
noted to several substances, including carbon disulfide and 
BHA.  

VA medical records reflect numerous outpatient visits from 
December 1996 to January 2000.  The veteran was treated for 
various disabilities, including vasculitis, arthralgia, 
asthma, chronic obstructive pulmonary disease, hemorrhoids, a 
spastic colon, and ischemia.  In December 1996 and in January 
and May 1997, it was noted that the veteran had a history of 
vasculitis due to chemical hypersensitivity.  In September 
1998, SPECT brain scintigraphy was unremarkable.  Also, in 
September 1998, an electromyogram/nerve conduction studies 
were normal.

In February 1997, the veteran's wife reiterated the veteran's 
history of chemical exposure back to 1984.  She noted that 
the veteran had moved back in with her in the fall of 1994, 
because he could not survive on the income he was receiving.

In December 1997, A.D.L., M.D., submitted an extensive report 
on the veteran's case.  It was noted that the veteran had 
been injured in service while working at an Air Force base 
pool.  Reportedly, a chlorinator had caught fire, spraying 
chlorine and its combustible products all over.  The veteran 
reportedly hosed down the chlorinator and other pool 
machinery and cleaned up the mess, exposing himself to the 
associated pollutants.  Thereafter, the pool was drained, and 
the veteran reportedly had to clean it with chlorine bleach 
while in bare feet and a bathing suit, i.e., without 
protective gloves, shoes, boots, or respirator.  Thereafter, 
the veteran reportedly had to be hospitalized in service for 
various symptoms, including acute breathing difficulty, 
vomiting, dizziness, weakness, muscle pain, blurred vision, 
sleepiness, and difficulty concentrating.  It was also noted 
that, starting immediately after service, the veteran had 
been exposed to various chemicals used to clean machinery and 
restore boats, as well as chemicals encountered in hotel 
rooms during the course of his travels.  It was indicated 
that, in October 1984, the veteran had been exposed to Aldrin 
while working in the home building industry.  The examiner 
noted that each of the veteran's chemical exposures, starting 
with the chlorine gas and byproducts of combustion of 
chlorine in service, contributed to his impairment and 
ultimate total disability.  The examiner opined that the 
first injury was pivotal in not only poisoning the veteran 
acutely but in setting him up for susceptibility to further 
injury from subsequent toxic chemical exposure.  

In May 1998, the veteran underwent a VA field examination.  

In August 1998, the veteran underwent an examination by a 
board of two VA psychiatrists.  It was noted that he did not 
drive any more than he had to and that he was extremely 
sensitive to chemicals.  Following the examination, the 
examiner concluded that the veteran had some symptoms 
suggestive of somatization disorder but that in the presence 
of exposure to chemicals and information in his records 
suggesting some sequelae to that exposure, a diagnosis of 
somatization disorder could not be made.  During follow-up 
psychological testing, the veteran did not show any cognitive 
deficits due to chemical exposure.  

During a VA general medical examination in August 1998, the 
veteran's history of chemical exposure was recounted in 
detail.  During a typical day, he reportedly walked up and 
got the mail.  Otherwise, he stayed home and did not do a lot 
other than reading.  His lifestyle was reportedly sedentary.  
The examiner stated that the veteran was able to do 
activities of daily living with the help of medication and 
that he was able to feed himself independently and bathe 
himself, dress himself, shave, and perform toileting 
functions.  There was reportedly no limitation of motion, 
muscle atrophy, contractures, weakness, lack of coordination, 
or deficits of weight bearing, balance, or propulsion.  He 
could reportedly walk without assistance or the use of 
mechanical aids.  A maculopapular rash was present on his 
forehead, cheeks, and chin.  Following the examination, the 
diagnosis was a history of multiple chemical sensitivity.  
The examiner noted that the veteran needed partial help for 
housekeeping like doing the laundry, and grocery shopping, et 
cetera, and that he was dependent on his wife for 
transportation.  The examiner concluded that the veteran was 
able to leave the immediate premises of his house and that he 
was not housebound.  

In September 2000, the board of two VA psychiatrists who had 
examined the veteran in August 1998 reviewed the additional 
VA outpatient records.  Following their review, they 
confirmed the diagnosis that the veteran had sustained no 
significant cognitive impairment as a result of chemical 
exposure.

B.  Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran asserts that in July 1956, he was hospitalized in 
service for many of the manifestations of chemical exposure 
(specifically exposure to chlorine), such as headaches, 
vomiting, weight loss, diarrhea, numbness of the hands and 
feet, and tingling.  He maintains that such symptoms were 
misdiagnosed as an inadequate personality; however, his 
service medical records do not show any report of exposure to 
chemicals, much less a diagnosis of hypersensitivity to 
chemicals.  Nonetheless, he maintains that he was exposed to 
chlorine gas during a fire in the chlorinator at a swimming 
pool where he worked in service as a lifeguard.  In this 
regard, he notes that subsequent laboratory tests revealed 
evidence of chlorides.  Despite his contentions, there is 
simply no competent evidence in service that the veteran had 
been at the site of a fire which released chlorine gas or 
that he had to clean up the residuals of such a fire.  
Indeed, the reports of the alleged chlorinator fire were not 
clinically recorded until 1992, during VA psychological 
testing.  The fact that the veteran has provided various 
histories concerning his alleged exposure to chlorine limits 
the probative value of his statements.  

A further review of the record shows that the veteran has a 
current diagnosis of sensitivity to multiple chemicals.  
Although Drs. L. and W. now state that such sensitivity can 
be traced back to the veteran's alleged chlorine exposure in 
service, the evidence in service simply does not support that 
conclusion.  Moreover, the earliest recorded complaints of 
manifestations of chemical hypersensitivity were not reported 
until treatment in July 1974.  At that time, there was no 
mention of any relationship between the onset of such 
sensitivity and service.  Although Drs. L. and W. now argue 
to the contrary, the totality of the evidence shows 
otherwise.  In fact, Dr. L. acknowledges that in arriving at 
his conclusions, he did not even review the veteran's service 
medical records.  Moreover, there is additional evidence to 
suggest that the veteran's chemical sensitivity problems had 
their onset after service.  First, his Social Security 
disability award identifies 1984 as the year his disability 
began.  Second, in the mid-1980's, the veteran filed at least 
one lawsuit charging a company for whom he worked at the time 
with causing such exposure.  Third, the veteran's initial 
claim of entitlement to service connection for chemical 
sensitivity was not received by the RO until 1984.  Fourth, 
the Board notes that the veteran has concluded through his 
own research of numerous scientific texts and articles that 
his sensitivity to chemical exposure is the result of the 
alleged chlorine exposure in service.  Such texts, however, 
are general in nature and do not address the veteran's case 
directly.  Moreover, it should be noted that as a layman, the 
veteran is competent only to report symptoms which are 
capable of lay observation.  He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or etiology of a particular disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the foregoing, the Board is of the opinion that 
the preponderance of the shows that the veteran's disability 
due to chemical sensitivity had its onset after service and 
is unrelated thereto.  Accordingly, service connection for 
that disability is not warranted.  

II.  Special Monthly Pension

By a rating action, dated in October 1987, the RO granted the 
veteran's claim of entitlement to a permanent and total 
disability rating for VA pension purposes.  The veteran now 
seeks a higher level of pension due to his claim that he is 
housebound.  He does not state that he requires the aid and 
attendance of another person; and, therefore, the Board will 
limit this portion of the decision accordingly.

The rate of pension payable to a veteran who is entitled to 
pension, and who is not in need of regular aid and attendance 
shall be prescribed in 38 U.S.C.A. § 1521(e) if, in addition 
to having a single permanent disability rated 100 percent 
disabling, the schedule for rating disabilities, the veteran 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily symptoms; 
or, is permanently housebound by reason of disability or 
disabilities.  Such a requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises, or if institutionalized, to the ward or clinical 
area, and it is reasonably certain that such disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d).

In this case, the veteran has been awarded VA pension 
benefits on the basis of his nonservice-connected disability 
resulting from chemical sensitivity.  The veteran does not, 
however, have additional disability or disabilities 
independently ratable at 60 percent or more.  Although Drs. 
L. and W. have suggested that the veteran leads a relatively 
cloistered lifestyle by virtue of the fact that he is 
sensitive to many common chemicals, the preponderance of the 
evidence suggests that he is not housebound and that he is 
able to leave his dwelling and immediate premises.  Indeed, 
he has been able to leave his premises and keep numerous 
medical appointments with private health care providers, as 
well as with the VA.  Moreover, during his hearing in 
November 1990, he acknowledged that his treating physician 
had suggested that he get out and socialize.  Finally, recent 
VA examiners who have examined the veteran specifically to 
determine whether he is housebound have concluded that he is 
not precluded from leaving his premises by virtue of his 
disabilities.  Accordingly, an increased rate of pension 
based on a claim that he is housebound is not warranted at 
this time.

III.  New Legislation

During the pendency of this appeal, there was a significant 
change in law.  On November 9, 2000, the President signed 
into law the Veterans' Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2001)).  That law redefined the obligation of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  That change in the law is 
applicable to all claims filed on or after the date of the 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).

The Board finds that the RO has met its duty to assist the 
veteran in the development of these claims.  By virtue of 
information sent to the veteran in various documents, 
including the statement of the case, the supplemental 
statements of the case, and the Board remands of November 
1991 and June 1997, the veteran and his representative were 
notified of the evidence necessary to substantiate the 
claims.  The RO has made exhaustive efforts to obtain 
relevant records adequately identified by the veteran; and, 
in fact, it appears that all evidence so identified has been 
obtained and associated with the claims folder.  Indeed, the 
RO has amassed a significant amount of evidence, including 
the veteran's service medical records; private medical 
records dated from November 1973 to the present; VA medical 
records reflecting treatment from July 1984 to January 2000; 
records from the Social Security Administration; the 
transcript of the veteran's hearing held at the RO in 
November 1990; the report of VA examinations performed in 
January 1957, August 1987, June 1992, and August 1998 (with 
addendum); and the report of a VA field examination, 
performed in May 1998.  Indeed, the veteran has not 
identified any outstanding evidence which could be used to 
support any of the issues on appeal and which has not been 
sought by the RO.  Accordingly, the Board is of the opinion 
that the RO has met its duty to assist the veteran in the 
development of this appeal and that there is no need for 
further development at this time.  


ORDER

Entitlement to service connection for disability manifested 
by chemical sensitivity is denied.  

Entitlement to an increased rate of pension by virtue of 
being housebound is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

